DETAILED ACTION
This Office action is in response to the RCE filed 19 October 2022. Claims 1, 9, 18, and 21-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 18, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure does not teach or suggest a core network configuring and providing a registration area.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the independent claims, it is not clear which action is performed “without notifying the base station”. Presumably the UE can move within an area “without notifying the base station”. However, as worded the claim language could be interpreted as “provided by a core network without notifying the base station”.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0382906) in view of Deenoo et al. (US 2019/0174571) and Watanabe (WO2013/021436, citing the machine translation provided herewith).
For Claim 1, Wang teaches an area identifying apparatus, configured in a user equipment (UE), the area identifying apparatus comprising: 
a receiver configured to receive (see paragraphs 122-125: receiver), when the UE is in a radio access network (RAN) control state, RAN area identification information contained in information transmitted by a base station via a broadcast message, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 58: plural RTA identities, paragraphs 63, 99, 100: receiving identity information), wherein the RAN control state of the UE is a newly defined state, which is a state other than an idle state or a connected state (see paragraphs 3-7: connected inactive state; paragraphs 84, 97-99: connected inactive state); and 
a processor coupled to the receiver (see paragraphs 122-125: processor, receiver) and configured to: 
when the UE is in the newly defined state, which is the state other than the idle state or the connected state (see paragraphs 84, 97-99), compare the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE (see paragraphs 90-91, 58: UE in inactive connected state, identity comparison of plural identities), wherein the UE can move within an area of RAN area identification information currently stored in the UE configured by the base station without notifying the base station (see paragraphs 90-91, 137: updates only when identities do not match), and 
wherein the first identity identifies the tracking area (see paragraphs 7, 58: RAN tracking area identity).  
Wang as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the identities in system information as in Deenoo when providing RAN area identification information as in Wang. One of ordinary skill would have been able to configure a known type of message to carry known information with the reasonably predictable result of enabling a UE to determine if it has moved to a new RAN area.
Though Wang does teach the base station and core network managing the registration area information of the UE (see paragraphs 79, 106-107), the references as applied above are not explicit as to, but Watanabe teaches an area of RAN area identification information based on a registration area configured for the UE and provided by a core network (see abstract, highlighted portions of third and fifth through seventh pages).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the registration area as in Watanabe when coordinating registration area information between the base station and core as in Wang. One of ordinary skill would have been able to do so with the reasonably predictable result of tracking UE location in a known manner.
For Claim 9, Wang teaches an area identifying apparatus, configured in a base station, the area identifying apparatus comprising: 
a memory that stores a plurality of instructions (see claim 39: base station hardware); and 
a processor coupled to the memory and configured to execute the instructions (see claim 39: base station hardware) to 
transmit when a User Equipment (UE) is in a radio access network (RAN) control state, RAN area identification information in information via a broadcast message, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 58: plural RTA identities, paragraphs 63, 99, 100: receiving identity information), wherein the RAN control state of the UE is a newly defined state, which is a state other than an idle state or a connected state (see paragraphs 3-7: connected inactive state; paragraphs 84, 97-99: connected inactive state), wherein the UE compares, when the UE is in the newly defined state, which is the state other than the idle state or the connected state (see paragraphs 84, 97-99), the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE (see paragraphs 90-91, 58: UE in inactive connected state, identity comparison of plural identities), wherein the UE can move within an area of RAN area identification information currently stored in the UE configured by the base station without notifying the base station (see paragraphs 90-91, 137: updates only when identities do not match), and 
wherein the first identity identifies the tracking area (see paragraphs 7, 58: RAN tracking area identity).  
Wang as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the identities in system information as in Deenoo when providing RAN area identification information as in Wang. One of ordinary skill would have been able to configure a known type of message to carry known information with the reasonably predictable result of enabling a UE to determine if it has moved to a new RAN area.
Though Wang does teach the base station and core network managing the registration area information of the UE (see paragraphs 79, 106-107), the references as applied above are not explicit as to, but Watanabe teaches an area of RAN area identification information based on a registration area configured for the UE and provided by a core network (see abstract, highlighted portions of third and fifth through seventh pages).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the registration area as in Watanabe when coordinating registration area information between the base station and core as in Wang. One of ordinary skill would have been able to do so with the reasonably predictable result of tracking UE location in a known manner.
For Claim 18, Wang teaches a communication system, comprising: 
a base station (see abstract); and 
a User Equipment (UE) (see abstract), 
the base station configured to transmit, when the UE is in a radio access network (RAN) control state, RAN area identification information in information via a broadcast message, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 58: plural RTA identities, paragraphs 63, 99, 100: receiving identity information), and 
the UE configured to: 
receive, when the UE is in a RAN control state, the RAN area identification information contained in the information transmitted by the base station via the broadcast message, the RAN area identification information indicating a RAN area of a tracking area, and including the first identity and the second identity (see paragraph 58: plural RTA identities, paragraphs 63, 99, 100: receiving identity information), wherein the RAN control state of the UE is a newly defined state, which is a state other than an idle state or a connected state (see paragraphs 3-7: connected inactive state; paragraphs 84, 97-99: connected inactive state); and 
when the UE is in the newly defined state, which is the state other than the idle state or the connected state (see paragraphs 84, 97-99), compare the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE (see paragraphs 90-91, 58: UE in inactive connected state, identity comparison of plural identities), wherein the UE can move within an area of RAN area identification information currently stored in the UE configured by the base station without notifying the base station (see paragraphs 90-91, 137: updates only when identities do not match), and 
wherein the first identity identifies the tracking area (see paragraphs 7, 58: RAN tracking area identity).  
Wang as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the identities in system information as in Deenoo when providing RAN area identification information as in Wang. One of ordinary skill would have been able to configure a known type of message to carry known information with the reasonably predictable result of enabling a UE to determine if it has moved to a new RAN area.
Though Wang does teach the base station and core network managing the registration area information of the UE (see paragraphs 79, 106-107), the references as applied above are not explicit as to, but Watanabe teaches an area of RAN area identification information based on a registration area configured for the UE and provided by a core network (see abstract, highlighted portions of third and fifth through seventh pages).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the registration area as in Watanabe when coordinating registration area information between the base station and core as in Wang. One of ordinary skill would have been able to do so with the reasonably predictable result of tracking UE location in a known manner.
For Claim 21, Wang further teaches the area identifying apparatus, wherein the processor is further configured to determine whether or not the UE performs a RAN update process according to a result of the comparison (see paragraphs 90-91, 137).  
For Claim 22, Wang further teaches the area identifying apparatus, wherein in the case that the first identity of the received RAN area identification information is the same as the first identity of RAN area identification information currently stored in the UE and there exists the second identity of RAN area identification information, the processor is configured to compare the second identity of the received RAN area identification information and the second identity of RAN area identification information currently stored in the UE (see paragraphs 58, 90-91: comparison of plural identities).

Response to Arguments
The amendment filed 19 October 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
As regards teachings of Wang, the cited portions of Wang do teach the second identity and a RAN area of a tracking area. The RTA information of Wang is RAN tracking area information that identifies the RTA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US 2019/0159278) teaches a core network configuring a registration area. Xu et al. (US 2019/0387393) teaches a core network node providing information to be used for tracking area updates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        11/28/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466